Case 1:19-mc-00468-KPF Document 3-2 Filed 10/18/19 Page 1of5

Exhibit 2
Case 1:19-mc-00468-KPF Document 3-2 Filed 10/18/19 Page 2 of 5

 

From: John Hanamirian
To: Ellenbogen, Bennett
Subject: RE: O"Brien
Date: Monday, June 11, 2018 12:03:12 PM
Attachments: imageQ02.jog
image003
Ben:
Talk today?

 

 

 

 

John M. Hanamirian, Esq.
Hanamirian Law Firm, P.C.
40 E. Main Street
Moorestown NJ 08057
“Olde Town Hall”

30 Wall Street

New York, NY 10005
856-793-9092 (O)
856-793-9121 (F)
215-660-0000 (M)

iImh@hanamirian.com
Licensed in PA, NJ and NY.

From: Ellenbogen, Bennett [mailto:EllenbogenB@SEC.GOV]

Sent: Friday, June 08, 2018 11:45 AM

To: John Hanamirian

Subject: Re: O'Brien

John: | apologize if there has been some misunderstanding. The SEC is a separate government
entity and we conduct our own independent investigations. We do, however, sometimes work
in parallel with other government agencies, such as the United States Attorneys Offices.

With regard to a proffer, 1 will provide you with the form SEC proffer agreement that explains
the rights and obligations of the parties on Monday (I am out of the office today).

I am happy to discuss these matters in more detail with you on Monday.

Bennett Ellenbogen
S.E.C.
Bennett Ellenbogen
S.E.C.

On Jun 7, 2018, at 6:46 PM, John Hanamirian <JMH@hanamirian.com> wrote:
Ben:

I understood the processes would be combined so that you would participate in the
Case 1:19-mc-00468-KPF Document 3-2 Filed 10/18/19 Page 3 of 5

Proffer. | can't respond to a Subpoena until I have the terms of the Proffer and it's made
clear that the "act of production" of any documents is subsumed within the Proffer
protections. If I need to deal with your Office separate from the United States
Attorneys’ Office, let me know.

John M. Hanamirian, Esq.
Hanamirian Law Firm, P.C,
40 E. Main Street
Moorestown NJ 08057
“Olde Town Hall”

30 Wall Street

New York, NY 10005
856-793-9092 (O)
856-793-9121 (F)
215-660-0000 (M)

jJmbh@hanamirian.com
Licensed in PA, NJ and NY.

On Thu, Jun 7, 2018 at 5:01 PM -0400, "Ellenbogen, Bennett"
<EllenbogenB@SEC.GOV> wrote:

John:

Thank you for your email. We do plan on attending any proffer at the US Attorneys
office in New Jersey. We would plan to give you a separate proffer agreement.

We also will need your client to comply with the subpoena that we previously sent.
As we have discussed, we have adjourned the date of document production until

June 13", Please let me know which documents will be produced by June 13.
As we discussed, the subpoena also seeks testimony and we have set a control date

for June 18", If the proffer is going forward, we likely would be willing to push off
the date of testimony, but we would like to revisit that once we have confirmed date
for the proffer.

Finally, please let me know if you would like to discuss any of this.

Thank you,

Ben Ellenbogen

From: John Hanamirian [mailto: JMH@hanamirian.com]

Sent: Thursday, June 07, 2018 11:01 AM

To: Ellenbogen, Bennett

Subject: FW: O'Brien

Sorry, the guys had said they would communicate with you, so I thought I was
supposed to stay out of it.

 

 

 

 

 

John M. Hanamirian, Esq.
Hanamirian Law Firm, P.C.
40 E. Main Street

 
Case 1:19-mc-00468-KPF Document 3-2 Filed 10/18/19 Page 4of 5

- Moorestown NJ 08057

“Olde Town Hail”

' 30 Wall Street

 

 

New York, NY 10005
856-793-9092 (O)
856-793-9121 (F)
215-660-0000 (M)

Licensed in PA, NJ and NY.

From: John Hanamirian
Sent: Wednesday, June 06, 2018 2:38 PM

To: ‘Richardson, Jason (USANJ)' <jason.richardson@usdoj.gov>; 'Grippo, Nicholas
(USANJ)' <nicholas.grippo@usdoj.gov>

Subject: Re: O'Brien

I met with my client and we would like to do the proffer we discussed. Please send
your form of letter. You will advise SEC counsel?

; John M. Hanamirian, Esq.

Hanamirian Law Firm, P.C.
40 E. Main Street
Moorestown NJ 08057
“Olde Town Hall”

30 Wall Street

New York, NY 10005
856-793-9092 (O)
856-793-9121 (F)
215-660-0000 (M)

jmh@hanamirian.com
Licensed in PA, NJ and NY.

On Fri, Jun 1, 2018 at 8:16 AM -0400, "John Hanamirian"
<JMH@hanamirian.com> wrote:

1 am meeting with Mr. O’Brien on Monday and will reach back out to you on
Tuesday.

 

i
|

 

John M. Hanamirian, Esq.
Hanamirian Law Firm, P.C.
40 E. Main Street
Moorestown NJ 08057
“Olde Town Hall”

30 Wall Street

New York, NY 10005
856-793-9092 (OQ)
856-793-9121 (F)
215-660-0000 (M)

Licensed in PA, NJ and NY.
From: John Hanamirian

 
Case 1:19-mc-00468-KPF Document 3-2 Filed 10/18/19 Page 5of5

 

 

 

 

Sent: Wednesday, May 23, 2018 9:12 AM

To: 'Richardson, Jason (USANJ)' <lason Richardson @usdoj.gov>; Grippo,
Nicholas (USANJ) <Ni

Subject: FW: O'Brien

FYI.

 

John M. Hanamirian, Esq.
Hanamirian Law Firm, P.C.
40 E. Main Street
Moorestown NJ 08057
“Olde Town Hall”

30 Wall Street

New York, NY 10005
856-793-9092 (O)
856-793-9121 (F)
215-660-0000 (M)

jmh@hanamirian.com
Licensed in PA, NJ and NY.

From: Ellenbogen, Bennett [mailto:EllenbogenB@SEC.GOV]
Sent: Wednesday, May 23, 2018 9:05 AM

To: John Hanamirian <JMH@hanamirian.com>
Subject: RE: O'Brien

Thank you for the update.

From: John Hanamirian [mailto.JMH@hanamirian.com]
Sent: Tuesday, May 22, 2018 9:29 PM

To: Ellenbogen, Bennett

Subject: O'Brien

As a status, I spoke to the Assistants working the matter on Monday evening.
We concluded that I would discuss the prospect of a Proffer with Mr. O'Brien
and get back to them in a short period of time, which I will do. We further
discussed the interplay of your investigation and their investigation and they

 

| said if we agreed on a Proffer, they would reach out to you to discuss further
| how to proceed. I will respond to the Assistants within 2 weeks. Sorry for the

email, but I have not been in the office during normal business hours and I
wanted to assure I followed-up with you.

John M. Hanamirian

Hanamirian Law Firm , P.C.

40 E. Main Street

Moorestown, NJ

30 Wall Street

New York, NY

856-793-9092 (0)

215-660-0000 (m)

imh@ .
